i          i      i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-08-00589-CR

                                          IN RE Jorge I. QUIROZ

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 27, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Jorge I. Quiroz filed a petition for writ of mandamus seeking to compel the District Clerk of

Bexar County to provide him with a copy of the records from his criminal conviction for use in

pursuing post-conviction remedies. This court has no mandamus jurisdiction over district clerks

unless the issuance of the writ is necessary to enforce our jurisdiction. In re O’Brian, No. 04-04-

00453-CV, 2004 WL 1562148, at *1 (Tex. App.—San Antonio July 14, 2004, orig. proceeding)

(mem. op.); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.

proceeding). Because we have no jurisdiction over post-conviction writs of habeas corpus in felony

cases, the district clerk’s alleged refusal to provide Quiroz with a copy of his records does not affect

our jurisdiction. In re O’Brian, 2004 WL 1562148, at *1; In re Coronado, 980 S.W.2d at 692; TEX .


           1
         Relator seeks a writ of mandamus to compel Margaret Montemayor, District Clerk of Bexar County, to provide
him with a copy of his records in cause No. 94-CR-5424.
                                                                                   04-08-00589-CR

CODE CRIM . PROC. art. 11.07. Accordingly, Quiroz’s petition for writ of mandamus is dismissed for

lack of jurisdiction.

                                                     PER CURIAM



DO NOT PUBLISH




                                               -2-